Opinion issued March 13, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00155-CV
____________

IN RE KINGSNORTH HOLDINGS (CAYMAN), LTD., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Kingsnorth Holdings (Cayman) Ltd., has filed a petition for writ of
mandamus complaining of Judge Halbach's (1) February 8, 2008 order granting in part
Kingsnorth's motion to quash service.
	We deny the petition for writ of mandamus and relator's request for an
emergency stay.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Nuchia and Higley.
1.                
            
     -